Case 4:20-cv-00896-ALM-KPJ Document 21 Filed 12/28/20 Page 1 of 3 PageID #: 442



                                                                                          DEC 2 8 2020
     1
                                               U.S. DISTRICT COURT                  Clerk, U.S. District Court
                                                                                          Texas Eastern
     2
                                           EASTERN DISTRICT OF TEXAS
     3
           Mr. Michael Moates                                       Case No.:
     4
           Plaintiff,
     5     v.                                                       Judge: Kimberly Priest Johnson
     6
           Facebook Inc.                                            Date Action filed:
     7                                                              Date set for trial:
                               Defendant
     8
     9
    10       Notice of Compliance with FRCP Rule 5.1 and Notice of Constitutional Challen e of

    11                                                    Statute
    12
                  1. Rule 5.1 states A party that files a pleading, written motion, or other paper drawing
    13
         into question the constitutionality of a federal or state statute must promptly:
    14
                  (1) file a notice of constitutional question stating the question and identifying the paper
    15
    16   that raises it, if:

    17            (A) a federal statute is questioned and the parties do not include the United States, one of
    18
         its agencies, or one of its officers or employees in an official capacity; or
    19
                  (B) a state statute is questioned and the parties do not include the state, one of its
    20
         agencies, or one of its officers or employees in an official capacity; and
    21
    22            (2) serve the notice and paper on the Attorney General of the United States if a federal

    23   statute is questioned or on the state attorney general if a state statute is questioned either by

    24   certified or registered mail or by sending it to an electronic address designated by the attorney
    25
         general for this purpose.
    26
    27
    28


                                                             1
Case 4:20-cv-00896-ALM-KPJ Document 21 Filed 12/28/20 Page 2 of 3 PageID #: 443




     1          2. In accordance with the rule, the Plaintiff herby notifies the court that he served upon

     2   the United States Attorney General a copy of the 2nd Amended Complaint and Summons via
     3
         electronic address.
     4
                3. The Plaintiff believe this letter satisfies their substantive obligations under Rule 5.1(a)
     5
         (1)(B) and (a)(2). However, the Plaintiff file this Notice to clarify that through this action, and as
     6
     7   reflected in their Complaint, Plaintiffs are challenging the constitutionality of the

     8   Communications Decency Act because it is too vague, removes due process under the Fifth and

     9
         Fourteenth Amendments, and allows the government to violate the First Amendment.
    10
                4. The law defines Interactive Computer Service as The term “interactive computer
    11
         service means any information service, system, or access software provider that provides or
    12
    13   enables computer access by multiple users to a computer server, including specifically a service

    14   or system that provides access to the Internet and such systems operated or services offered by

    15   libraries or educational institutions.” The word any means that this would apply to the
    16
         government. However, the constitution requires that the government no censor speech and it also
    17
         requires the government to give its citizens due process. This law seeks to overrule the
    18
    19   constitutional rights and is unlawful.

    20
    21                                                                                     /s/ Michael Moates
    22
                                                                             2700 Colorado Boulevard #1526
    23
                                                                                           Denton, TX 76201
    24
    25                                                                                           (817)999-7534

    26                                                                           inichaelsmoates@gmail.com

    27
    28


                                                           2
Case 4:20-cv-00896-ALM-KPJ Document 21 Filed 12/28/20 Page 3 of 3 PageID #: 444




     1                                                           EXHIBIT A
     2   In some instances the volume of communication on a particular issue is such that we cannot respond to each message
         individually. We would like you to know, however, that all incoming messages are forwarded to the appropriate organization
     3   within the Department of Justice and you can be assured that your voices and views are being heard.

     4   Name | Michael Moates |

     5   Email Address fmichaelsmoates@gmail.com                                                         1

     6   Please choose the general topic of your message: * | Messages to the Attorney General v]

         Your message to the Department of Justice
     7   1466 characters remaining
          Mr. Attorney General,
     8
          My name is Michael Moates and I am the Plaintiff and the lawsuit Moates v Facebook. Under rale 5.1 of the Federal Rules
     9    of Civil Procedure, I am hereby notifying you that it is my intention to challenge a statute based on the constitution. It is
          my intention to challenge Section 230 of the Communications Decency Act. You can read an electron a copy of my
          complaint here: https://drive.google.com/file/d/lJurexWRcmpwDj_FlV9-_FCesqbQOlX9i/view?usp=sharing
    10
          Thank you,
    11    Michael Moates
          817-999-7534
    12    4:20-cv-oo896|


    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                                         3
